Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Exhibit 10.9

AMENDMENT NUMBER 8

Amendment Date: August 1, 2008

To

MICROSOFT OEM EMBEDDED OPERATING SYSTEMS LICENSE AGREEMENT FOR REFERENCE
PLATFORM DEVICES

Between MICROSOFT LICENSING, GP, A general partnership organized under the laws
of: State of Nevada, USA

And PALM, INC. A Corporation of Delaware

Agreement Effective Date: February 1, 2005

MS Agreement Number 5140570011

Effective as of the Amendment Date the indicated portions of the License
Agreement are amended as follows:

1. For this License Agreement, Section 2(e)(i) is deleted and replaced with the
following for a trial of the Palm Treo Pro UMTS Device only:

(e) (i) COMPANY shall permanently affix a COA to an accessible location on each
Device, a COMPANY Companion CD or on [***] in the form as received from an AR in
the Device packaging (e.g., an MS approved COA card).

COMPANY shall distribute the remaining APM, if any:

(1) with the Device; or

(2) on COMPANY or COMPANY Subsidiaries’ support websites.

COMPANY should include documentation on or in the box that describes the
following:

(1) how to synchronize the Device;

(2) how to launch the solution if it fails on first tether; and

(3) how to contact COMPANY for product support.

COMPANY shall include on COMPANY or COMPANY Subsidiaries’ support websites the
following:

(1) URLs to MS download pages for MS AS/WMDC; and

(2) within sixty (60) days of COMPANY’s first commercial shipment of the Palm
Treo Pro UMTS Device, information on how to obtain MS AS/WMDC binaries from
COMPANY or COMPANY Subsidiaries.

Notwithstanding anything to the contrary in Section 2140(d), COMPANY or COMPANY
Subsidiaries may transfer and/or copy the MS AS/WMDC binaries to any COMPANY
independent storage media (e.g. USB Memory Stick, SD card) and distribute these
binaries, as embedded on such media, directly to licensed end users of the Palm
Treo Pro UMTS Device.

COMPANY must follow the same current branding and image creation guidelines as
provided by Microsoft in the Getting Started CD.

IN WITNESS WHEREOF, the parties have executed this Amendment in duplicate as of
the date first written above. All signed copies of this Amendment shall be
deemed originals. This Amendment is executed only in the English language.

 

MICROSOFT LICENSING, GP     PALM, INC. A general partnership organized under the
laws of: State of Nevada, USA    

A company organized under the laws of:

State of Delaware

/s/ [***]     /s/ [***] By (Signature)     By (Signature) [***]     [***] Name
(Printed)     Name (Printed)

Senior Program Manager

    VP – Winmo Title     Title November 21, 2008     November 17, 2008 Date    
Date